COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00468-CV


IN THE MATTER OF J.R.




                                    ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-106076-17

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

                                I. INTRODUCTION

      This is an interlocutory appeal from a juvenile court’s order waiving

jurisdiction and transferring Appellant J.R. to criminal district court. See Tex.

Fam. Code Ann. § 56.01(c)(1)(A), (h) (West Supp. 2017) (providing for appeal

from an order entered under section 54.02 and stating that appeal of an order

waiving jurisdiction under section 54.02 “has precedence over all other cases”).

      1
       See Tex. R. App. P. 47.4.
In a single issue, Appellant argues that the juvenile court abused its discretion by

waiving jurisdiction because the evidence demonstrated that the Texas Juvenile

Justice Department (TJJD) would provide sufficient safeguards for the public and

“a very high probability of rehabilitation for [him].”      Because the evidence

demonstrates that, due to Appellant’s age, he would not be able to complete the

minimum confinement in TJJD necessary for rehabilitation and thus that

Appellant’s placement in TJJD would not adequately protect the public, we hold

that the juvenile court did not abuse its discretion by waiving jurisdiction and will

therefore affirm.

                    II. FACTUAL AND PROCEDURAL BACKGROUND

                                    A. Overview

      Fourteen-year-old Kara2 went missing from Bedford on the evening of June

19, 2017, and her body was found in an Arlington landfill two days later. After

several months of investigation, police connected sixteen-year-old Appellant with

Kara’s death and charged him with committing multiple felony offenses, including

murder, serious bodily injury, tampering with evidence of a human corpse, and

tampering with physical evidence.

      Due to the seriousness of the offenses, Appellant’s background, and the

welfare of the community, the State filed a petition requesting the juvenile court


      2
       We use pseudonyms throughout the opinion to refer to the victim, who
was a minor, and to refer to each of the witnesses. See Tex. R. App. P.
9.8(c)(2).

                                         2
to waive its exclusive jurisdiction and to transfer Appellant to criminal district

court.     The State also requested the juvenile court to order “a complete

diagnostic study, social evaluation, and full investigation of the child, his

circumstances, and the circumstances of the alleged offenses.” The juvenile

court granted the State’s request for a complete diagnostic study, and after

preparation of the study, a hearing was held on the State’s petition.

                    B. Testimony at the Certification Hearing

                               1. The Investigation

         Detective Anthony Shelley with the Bedford Police Department testified

that he served as the lead detective in the investigation of Kara’s death. On June

19, 2017, at approximately 8:15 p.m., officers responded to a call from Kara’s

mother, who reported that Kara was missing and was presumed to have run

away. Kara’s mother told officers that Kara had left their apartment at 6:20 p.m.

to walk the dog and had not returned. Kara’s mother found the dog tied to a

fence at the apartment complex’s dog park.

         Officers learned that Kara’s Instagram account contained messages about

drugs from a boy named Kevin and questioned him that evening. Kevin told

officers that he had met with Kara, that she had handed him the dog’s leash, and

that she had told him she would return. Kevin waited a short time for Kara to

return, and when she did not reappear, he tied the dog’s leash to the fence and

went home.



                                         3
      The following day, officers interviewed Kevin a second time. Kevin said

that he and Kara were supposed to meet with a male, who was later identified as

Appellant, to conduct a drug transaction. Kevin told officers that he possibly

knew where the marijuana exchange was supposed to have taken place, walked

the officers to the area, and pointed to an apartment, which was located a few

buildings over from the apartment where Kara lived. Kevin said that he and Kara

were supposed to make $300 selling dabs3 to Appellant.

      Detective Shelley received information that Appellant was staying with his

uncle Trent4 in Fort Worth and went there to speak to Appellant.         Detective

Shelley explained that they were looking for Kara and asked Appellant if she was

inside Trent’s residence; Appellant said she was not. Appellant said that on June

19, he and Kara had planned to meet at the dog park at the apartment complex

where she lived. Appellant said that he saw Kara’s dog but that she was not

there, so he went back to his girlfriend Jane’s apartment, which was located at

the same apartment complex. Appellant said that Trent picked him up at 6:00




      3
       Detective Shelley explained that dabs is a liquid form of marijuana in an
oil base that is made by melting marijuana into a concentrated form to obtain the
THC from it.
      4
        It was later revealed that the man Appellant referred to as his uncle was a
family friend who was not related to Appellant.

                                        4
p.m. that evening.5 Detective Shelley asked Appellant to elaborate, but Appellant

said he did not have additional information and concluded the interview.

      The following day, on June 21, 2017, the Arlington Police Department

alerted the Bedford Police Department that they had located a body in the landfill.

The Tarrant County Medical Examiner’s Office ultimately identified the body as

Kara’s and found that the manner of her death was homicidal violence. Detective

Shelley testified that they investigated how Kara’s body had arrived at the landfill

and discovered from the sanitation department’s route sheet that the location in

the landfill where Kara’s body was found corresponded to the route that picked

up trash from the apartment complex where Kara had lived.

      On June 23, 2017, police interviewed Kevin a third time, and he provided

more details than in his prior interviews. Kevin said that on June 19, he woke up

around noon or 1:00 p.m. and received an Instagram message from Kara inviting

him to her apartment. Kevin went to Kara’s apartment, and they watched a

YouTube video on how to make dabs. Kara received an Instagram message

from Appellant telling her to come alone and to meet him at a bench near the

swimming pool at the apartment complex.

      Kevin followed Kara to her meeting with Appellant. When Kevin peeked

around the corner of a building, he saw Kara and Appellant standing together.




      Trent told police that he had picked up Appellant from Jane’s apartment
      5

on June 19 between 7:24 p.m. and 7:28 p.m.
                                         5
Moments later, Kara ran away. Kevin caught up with Kara, walked her home,

and then returned to his apartment.

      Approximately an hour later, Kara showed up at Kevin’s apartment with her

dog. They walked toward the same place where Kara had met Appellant earlier

that afternoon, and Kevin stayed in the dog park area.        Once Kara walked

between the buildings, he lost sight of her. When Kara did not return after thirty

minutes had elapsed, Kevin tied her dog’s leash to the fence at the dog park and

went home. After Kevin sent Kara a message and received no response, he

returned to the dog park and ran into Kara’s mother. Kara’s mother asked Kevin

where Kara was, and he said that he did not know. He explained that he had lost

sight of her when she had walked between the buildings.

      Also on June 23, 2019, Officers met with Jane’s mother, who told police

that she had been out of state during the day on June 19 and had not returned to

her apartment until 11:00 p.m. that night,6 that her husband had left the

apartment around 2:00 p.m. that day and had returned at 11:00 p.m., and that

they had allowed Appellant to stay in their apartment while they were gone. She

said that she had spoken to Appellant around 7:00 p.m. on June 19 and that he

had told her that he was leaving with Trent. During the interview, Detective

Shelley noticed a trash dumpster next to Jane’s apartment.



      6
       Jane’s mom had taken Jane out of state and had left her there for a
vacation.

                                        6
      Detective Shelley testified that Appellant’s cell phone records showed that

he had disconnected from his usual forms of communication at 6:06 p.m. and

had re-engaged one hour and eleven minutes later.           This was a source of

concern because based on “the area [where Kara] was, the time that she went

missing, matching up on her cell phone we have the last ping[,]7 and the fact he

had access to that apartment[,] and he was [the] only one there.”

      On June 24, 2017, the crime scene unit utilized a chemical called Blue Star

reactive spray to assist with locating areas contaminated with traces of blood.

They sprayed the dumpsters at the apartment complex, the backside of Jane’s

patio, and the patio railing. The spray revealed places on Jane’s patio railing that

were consistent with human blood.

      The following day, Detective Shelley conducted a search of Jane’s

apartment and located small areas that appeared to contain blood drops,

including on the door of the bedroom where Appellant had stayed, on the closet

and bathroom door nearby, and on the blinds leading from the apartment to the

back patio. During the search, a hammer—which appeared to have blood drops

on the steel head—was found on top of Jane’s dresser.            The crime scene

technicians used the Blue Star reactive spray on the bathroom, which revealed

blood smears and splatter on the side of the bathtub, the two faucet handles, and

      7
       The cell phone records showed that the last time Appellant’s phone
pinged off the same tower as Kara’s phone was 7:41 p.m. Approximately six
minutes later, Appellant’s phone reflected that it was headed toward North
Richland Hills, which was consistent with Appellant’s testimony that he had left
the Bedford apartment complex with Trent to head back to Fort Worth.
                                         7
the soap dish. After processing the scene at the apartment that day, officers

observed what appeared to be a trail: there were smear marks from Jane’s

bedroom leading into the hallway and into the bathroom, then leading back out of

the bathroom, down the hallway toward the kitchen area, and ultimately to the

back patio sliding glass door. Officers collected blood samples from the patio

railing at Jane’s apartment, and those blood samples tested positive for Kara’s

blood.

         On June 27, 2017, Detective Shelley interviewed Appellant a second time.

Appellant said that he had stayed at Jane’s apartment for the week preceding

June 19 and that he had seen Kara with a white male who was missing his front

teeth and who was supposed to make dabs with Kara.8 Appellant explained that

he served as the middle man for Kara and a man named David; Appellant bought

marijuana from David and then sold the marijuana to Kara. Appellant said that

on June 19, he was going to sell ten grams of marijuana to Kara for $100.

Appellant went by Kara’s apartment but saw only Kevin and his younger brother;

Kara did not show up for their meeting. On Appellant’s way back to Jane’s

apartment, Appellant saw his friend Candice and smoked marijuana with her

before returning to Jane’s apartment.9 Appellant told police that Jane’s father


         8
       Detective Shelley testified that he was never able to substantiate this
information.
         9
        Officers interviewed Candice, who said that she had seen Appellant
earlier in the day on June 19 but that she was at work at a barbecue restaurant at
the time when Appellant claimed he had smoked marijuana with her.
                                         8
was at the apartment with him until five minutes before Trent picked up

Appellant.

      On June 28, 2017, Detective Shelley spoke with Jane on the phone

because she was still out of state. Jane said that she had met Kara on one

occasion at the apartment complex but that Kara had never been inside Jane’s

apartment. Jane told Detective Shelley that she was talking to Appellant on the

phone on June 19 when he told her that he had to go meet Kara at the dog park.

Jane understood that Appellant was going to give Kara more marijuana so that

she could make dabs for him. Jane talked to Appellant around 5:00 p.m. on June

19, and he told her that Kara never showed up, that he walked around looking for

her but never found her, and that he saw Kara’s mother and Kevin at the dog

park.10

      On August 3, 2017, officers executed a search warrant at Trent’s house

and seized an Iphone and a letter that was located next to Appellant. Detective

Shelley testified that the letter “reads as if it’s a letter to someone talking about

getting time lines correct” in order to establish an alibi.

      When officers interviewed Jane in person after she returned from her out-

of-state trip, she explained that Appellant was afraid that the police were listening

in on his phone calls, so they wrote out questions and answers on paper—the



      10
        Detective Shelley said that Kara’s mother and Kevin were not at the dog
park until later that evening.

                                           9
alleged “letter” that was found—and showed them to each other via FaceTime.

Appellant instructed Jane on what to tell the police. Jane expressed that she had

been suspicious when Appellant was out of communication for the hour and

eleven minutes during the time when Kara went missing, but Appellant told Jane

that he could not speak to her during that time because he was smoking

marijuana with Candice.

      Detective Zachary Hicks with the Bedford Police Department testified that

he had obtained records from Instagram showing that Appellant had sent eight

messages to Kara between 7:22 p.m. and 7:23 p.m. on June 19: “[t]he first three

just seemed to be trying to get her attention; stop playing, your folks are looking

for you, answer me, where you at, your mom [is] looking for you, . . . quit playing,

go home.”    Detective Hicks testified that the timing of Appellant’s Instagram

messages to Kara was noteworthy because no one knew that Kara was missing

when Appellant sent those messages and because Kara’s phone was shut off at

7:05 p.m. When Kara’s mother sent Appellant an Instagram message at 10:58

p.m. telling him to send Kara home, he said that he had gone to meet Kara

earlier but that she did not show up; he also mentioned that Jane was with him,

despite that she was out of state.

      Detective Hicks testified that Appellant’s cell phone was seized pursuant to

a search warrant and reflected that all phone calls prior to June 22 had been

deleted. Appellant also changed his phone number approximately two weeks

after Kara’s death.

                                        10
                                 2. The Arrest

      On August 25, 2017, police issued an arrest warrant for Appellant for

Kara’s murder. Detective Shelley testified that there was probable cause to issue

the arrest warrant because Appellant was seen with Kara on June 19, because

the time lines he gave were inconsistent with the time lines given by other people

the police had interviewed, because Appellant went silent from the internet for

one hour and eleven minutes on the evening of June 19, because Appellant

admitted that he had been in Jane’s apartment on June 19, because no other

adults were present in Jane’s apartment during that time, because Kara’s blood

was found at Jane’s apartment, because there was a dumpster near Jane’s

apartment and debris from that dumpster was traced to the area of the landfill

where Kara’s body was found, because Appellant tried to use Jane’s father and

Candice as alibis, and because Appellant deleted from his phone certain

messages and calls that took place from June 17 through June 21.           Police

arrested Appellant on September 1, 2017.

       3. The Pre-Diagnostic Study and Potential Placement Options

      Lenn Ortiz, an intake probation officer with Tarrant County Juvenile

Services, testified that he had authored Appellant’s pre-diagnostic study, which

noted that Appellant had a history of being manipulative, a bad influence on

children, and disrespectful to women. The social history stated that Appellant

demanded his independence from his mother in February 2017 and that since

that time, he had resided in motels, in the laundry room at Jane’s apartment

                                       11
complex, or at Trent’s house. Appellant said that he had stopped going to school

and that he had been working for Trent at an auto glass shop prior to his arrest.

      During Ortiz’s interview with Appellant, he stated that he had zero drug use

because he participated in boxing and was subject to drug testing, but Appellant

eventually disclosed that he had used marijuana on numerous occasions.

Appellant’s criminal history included a referral on July 4, 2016, for assault

causing bodily injury; the Juvenile Probation Department disposed of the offense

as “supervisory cautioned.” On December 10, 2015, Appellant was referred to

the Juvenile Probation Department for exhibiting a firearm on campus or a school

bus, and that offense was also disposed of as “supervisory cautioned.”

      The psychological evaluation attached to the pre-diagnostic study noted

that Appellant’s mother had disclosed that over the previous year, Appellant’s

grades had dropped, he had cut more classes, and he had exhibited an increase

in behavior problems at school—including defiance, talking back to authority, and

fighting at school and in the community.       The psychological evaluation also

reflected numerous references to Appellant’s temper.           The psychological

evaluation stated that Appellant had a history of truancy, physical aggression,

and noncompliance, which resulted in arrests and detention. According to the

psychiatrist, Appellant “demonstrates a persistent pattern that violates the basic

rights of others,” including lying and physical aggression.

      Ortiz testified that he had consulted with other members of the Juvenile

Probation Department about three possible placements for Appellant, but

                                         12
Appellant was denied admission to all three.        On cross-examination, Ortiz

testified that Appellant’s behavior at the detention center had been rated as

“[l]evel one outstanding” but that he had three incidents—two physical

altercations and one verbal altercation.

      Carnelius Carey, a placement probation officer for Tarrant County Juvenile

Services, testified that he had reviewed the placement packet—consisting of the

family history, referral history, social history, the pre-diagnostic study, and the

psychological evaluation—and that there were no alternative placements for

Appellant.

      Dr. Jillian Erdberg, Senior Mental Health Clinician at the Giddings State

School, testified that if Appellant were kept in the juvenile system, he would

ultimately be sent to the Capital Offender Unit at the Giddings State School. Dr.

Erdberg opined that in her professional opinion, Appellant would be held more

accountable in TJJD than in the adult prison system and that TJJD would be

more of a punishment than prison. Dr. Erdberg explained that it would be more

of a punishment for Appellant to be sent to TJJD than prison because

      [h]e’s going to have to relive that offense on a daily basis. So not
      only will he have to talk about the offense in group with his case
      manager, . . . he’s going [to] have to do it in group, in Capital
      Offender group, which is an extremely intensive program. He’s not
      just going to just have to go and forget about it and never talk about
      it again. He’s going to have to talk about it every day and talking
      about something that -- that severe is stuff that people want to
      forget[,] and we’re not going to let him forget it.




                                           13
Dr. Erdberg testified that the community would benefit if the juvenile court sent

Appellant to TJJD before sending him to adult prison because TJJD would

rehabilitate him by helping him learn empathy; would teach him coping skills to

deal with anger, as well as other skills that he was never taught; and would help

mature him.

       On cross-examination, Dr. Erdberg admitted that she had not reviewed

Appellant’s psychological evaluation. Dr. Erdberg agreed that Appellant would

not be able to stay at the Giddings State School for the minimum period of

confinement (three years) because he was already seventeen years old at the

time of the hearing. Dr. Erdberg further agreed that like TJJD, the adult prison

system offers educational and therapeutic opportunities, as well as the possibility

of rehabilitation.

                       C. The Juvenile Court’s Findings

       After hearing the testimony set forth above, the juvenile court went over

each of the statutory factors on the record and concluded that Appellant should

be transferred to criminal district court.       The juvenile court’s order waiving

jurisdiction made the following findings:

             The Court finds that the acts alleged in Paragraphs III and IV
       of the Petition are First[-]Degree Felonies, the acts alleged in
       Paragraphs V and VI of the Petition are Second[-]Degree Felonies,
       and the act alleged in Paragraph VII is a Third[-]Degree Felony
       under the penal laws of the State of Texas if committed by an adult.
       The Court finds that the offenses alleged in Paragraphs Ill and IV
       were against the person of another.



                                            14
      The Court finds that there is probable cause to believe that the
Respondent committed the offenses alleged in Paragraphs III, IV, V,
VI, and VII of the Petition on file in this cause. The Court finds that
the Respondent is of sufficient sophistication and maturity to be tried
as an adult.

       The Court further finds that the likelihood of reasonable
rehabilitation of the Respondent by the use of procedures, services,
and facilities currently available to the Juvenile Court is low and,
after considering all the testimony, diagnostic study, social
evaluation, and full investigation, finds that it is contrary to the best
interests of the public to retain jurisdiction.

      The Court finds that because of the seriousness of the alleged
offenses and the background of the Respondent, the welfare of the
community requires criminal proceedings.

      ....

       The Court bases its findings on evidence presented by the
State in support of its motion regarding the Respondent’s actions
and conduct as a principal or a party in the commission of the acts
alleged in Paragraphs III, IV, V, VI, and VII of the Petition;
specifically, the heinous nature of these actions and conduct, the
manner in which they were allegedly committed by the Respondent,
and the Respondent’s alleged conduct of committing the murder of
[Kara] and then committing the offense of Tampering with Physical
Evidence. The Court finds that the offense of murder is an offense
against the person of another.

      The Court also bases its findings on evidence presented
during the hearing regarding the Respondent’s previous history of
sophistication and maturity; specifically, the adult-like sophistication
demonstrated in the Respondent’s living independently as well as
the sophistication implicit in the manner in which the Respondent
took steps to cover up and hide evidence of the murder of [Kara].

        The Court also bases its findings on evidence presented
during the hearing that, due to his age and the seriousness of the
offenses, there is a low prospect of rehabilitation of the Respondent
if left within the Juvenile System. Moreover, the Court finds that the
welfare of the community requires transfer to criminal court.


                                   15
The juvenile court concluded its order by waiving jurisdiction, transferring

Appellant to the appropriate Tarrant County criminal district court for criminal

proceedings, and certifying “said action.”

                        III. NO ABUSE OF DISCRETION SHOWN

      In his sole issue, Appellant argues that the juvenile court abused its

discretion by waiving jurisdiction because TJJD would provide sufficient

safeguards for the public and “a very high probability of rehabilitation for [him].”

                    A. Applicable Law and Standard of Review

      The juvenile court may waive its exclusive original jurisdiction and transfer

a child to the appropriate district court or criminal district court for criminal

proceedings if the following prerequisites are met:

      (1) the child is alleged to have violated a penal law of the grade of
      felony;

      (2) the child was:

             (A) 14 years of age or older at the time he is alleged to have
      committed the offense, if the offense is . . . a felony of the first
      degree, and no adjudication hearing has been conducted concerning
      that offense; [and]

             ....

      (3) after a full investigation and hearing, the juvenile court
      determines that there is probable cause to believe that the child
      before the court committed the offense alleged and that because of
      the seriousness of the offense alleged or the background of the child
      the welfare of the community requires criminal proceedings.

Id. § 54.02(a) (West 2014). In determining whether to waive its exclusive original

jurisdiction, the juvenile court shall consider, among other matters, the following:

                                          16
(1) whether the alleged offense was against person or property, with greater

weight in favor of transfer given to offenses against the person; (2) the

sophistication and maturity of the child; (3) the record and previous history of the

child; and (4) the prospects of adequate protection of the public and the

likelihood of the rehabilitation of the child by use of procedures, services, and

facilities currently available to the juvenile court.   Id. § 54.02(f).   These are

nonexclusive facts that serve to facilitate the juvenile court’s balancing of the

potential danger to the public posed by the particular juvenile offender with his

amenability to treatment. Moon v. State, 451 S.W.3d 28, 38 (Tex. Crim. App.

2014). If the juvenile court waives jurisdiction, “it shall state specifically in the

order its reasons for waiver and certify its action, including the written order and

findings of the court, and shall transfer the person to the appropriate court for

criminal proceedings.” Tex. Fam. Code Ann. § 54.02(h).

      In evaluating a juvenile court’s decision to waive its jurisdiction, the Texas

Court of Criminal Appeals has instructed us to

      review the juvenile court’s ultimate waiver decision under an abuse[-]
      of[-]discretion standard. That is to say, in deciding whether the
      juvenile court erred to conclude that the seriousness of the offense
      alleged and/or the background of the juvenile called for criminal
      proceedings for the welfare of the community, the appellate court
      should simply ask, in light of its own analysis of the sufficiency of the
      evidence to support the [s]ection 54.02(f) factors and any other
      relevant evidence, whether the juvenile court acted without
      reference to guiding rules or principles. In other words, was its
      transfer decision essentially arbitrary, given the evidence upon which
      it was based, or did it represent a reasonably principled application
      of the legislative criteria? And, of course, reviewing courts should
      bear in mind that not every [s]ection 54.02(f) factor must weigh in

                                         17
      favor of transfer to justify the juvenile court’s discretionary decision
      to waive its jurisdiction.

Moon, 451 S.W.3d at 47. Further, we are to measure sufficiency of the evidence

to support the juvenile court’s stated reasons for transfer by considering the

sufficiency of the evidence to support the facts as they are expressly found by

the juvenile court in its certified order. Id. at 49.

                                      B. Analysis

      Here, Appellant concedes that the juvenile court made the proper findings

in its transfer order as required by the Texas Family Code and by Moon. His sole

argument is that with regard to the fourth consideration under section 54.02(f)—

the prospects of adequate protection of the public and the likelihood of the

rehabilitation of the child by use of procedures, services, and facilities currently

available to the juvenile court—“the factual evidence introduced at trial clearly

established that the juvenile court should have retained jurisdiction because

there were sufficient safeguards in place for the public and a very high probability

of rehabilitation for [Appellant] by use of procedures, services, and facilities

currently available to the juvenile court.” See Tex. Fam Code Ann. § 54.02(f)(4).

Appellant points to Dr. Erdberg’s testimony that Appellant would be held

accountable for his behaviors in the Capital Offender Group at the Giddings State

School and that TJJD would rehabilitate him by helping him learn empathy;

would teach him coping skills to deal with anger, as well as other skills that he

was never taught; and would help mature him. Appellant, however, ignores Dr.


                                           18
Erdberg’s testimony that based on Appellant’s age, he would not be able to stay

at the Giddings State School for the minimum three-year period of confinement,

thus limiting the rehabilitation that TJJD could provide to Appellant, and that the

adult prison system offers rehabilitation options similar to those offered through

TJJD. Accordingly, the section 54.02(f)(4) consideration, along with the other

three unchallenged section 54.02(f) considerations, weighs in favor of a decision

to transfer jurisdiction.

       We now focus our analysis on whether the juvenile court abused its

discretion—i.e., acted without reference to guiding rules or principles—in

reaching its decision to waive its jurisdiction and to transfer Appellant to criminal

district court. The record reflects that the juvenile court carefully considered this

matter.     The record from the evidentiary hearing includes crime scene

photographs and police officers’ testimony, which reveal that Kara suffered a

violent death and that great lengths were taken to destroy evidence of her death.

The juvenile court also ordered and received a pre-diagnostic study, which

detailed the investigation of the current offense, Appellant’s prior criminal history,

and his substance-abuse history, as well as that three potential juvenile

placements for Appellant were denied. Moreover, the transfer order includes the

findings specified under section 54.02(f), and each of those findings is sufficiently

supported by the evidence. See id. § 54.02(f).

       On this record and in light of these findings, we cannot say that the juvenile

court’s decision was arbitrary or made without reference to guiding rules. Rather,

                                         19
the juvenile court’s decision resulted from a principled application of legislative

criteria.   See Moon, 451 S.W.3d at 47.          Accordingly, we find no abuse of

discretion in the juvenile court’s decision to waive jurisdiction and to transfer

Appellant to criminal district court. See In re G.B., 524 S.W.3d 906, 920–21

(Tex. App.—Fort Worth 2017, no pet.) (holding that juvenile court did not abuse

its discretion by waiving jurisdiction and transferring appellant to criminal district

court); In re C.M.M., 503 S.W.3d 692, 709–10 (Tex. App.—Houston [14th Dist.]

2016, pet. denied) (same). We overrule Appellant’s sole issue.

                                   IV. CONCLUSION

       Having overruled Appellant’s sole issue, we affirm the juvenile court’s

order waiving its jurisdiction and transferring Appellant to criminal district court.



                                                      PER CURIAM

PANEL: WALKER, GABRIEL, and KERR, JJ.

DELIVERED: April 12, 2018




                                          20